         Case 1:17-cr-00243-SHS Document 597 Filed 03/05/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007



                                                     March 5, 2021

BY ECF
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     United States v. Brooke Marcus, S9 17 Cr. 243 (SHS)

Dear Judge Stein:

        The Government respectfully submits this letter to request, with the consent of the
defendant, that the sentencing proceeding presently scheduled for March 11, 2020, at 11:30 a.m.,
be adjourned to a date and time convenient to the Court in or after September 2021, in light of the
current status of related proceedings and the anticipated timeline of their resolution.

                                                     Respectfully submitted,

                                                     AUDREY STRAUSS
                                                     United States Attorney for the
                                                     Southern District of New York


                                                 By: __________________________
                                                     Kiersten A. Fletcher
                                                     Benet J. Kearney
                                                     Robert B. Sobelman
                                                     Assistant United States Attorneys
                                                     (212) 637-2238 / 2260 / 2616


Cc: Megan Benett, Esq. (by ECF)
